Citation Nr: 0824097	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  98-10 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for fatigue, to include due 
to an undiagnosed illness.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for pain and locking in the 
joints, to include due to an undiagnosed illness.

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for memory loss, to include 
due to an undiagnosed illness.

4.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for mood swings, to include 
due to an undiagnosed illness.

5.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for migraine headaches, to 
include due to an undiagnosed illness.

6.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for sleeplessness, to 
include due to an undiagnosed illness.

7.  Entitlement to service connection for echoing in the ears 
to include due to an undiagnosed illness.

8.  Entitlement to service connection for loss of strength to 
include due to an undiagnosed illness.

9.  Entitlement to service connection for numbness in hands 
and legs to include due to an undiagnosed illness.

10.  Entitlement to service connection for vision 
deterioration to include due to an undiagnosed illness.

11.  Entitlement to service connection for residuals of an 
injury of the right arm and neck to include due to an 
undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1976 to March 
1980 and from September 1990 to May 1991.  Service in 
Southwest Asia is evidenced in the record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran's claims for 
service connection.  

Procedural history

In an unappealed March 1994 rating decision, the Cleveland, 
Ohio, RO denied the veteran's claims for service connection 
for, among other things, fatigue, sleeplessness, joint pain 
or locking, head pains, memory loss, and a psychological 
condition manifested by mood swings.

The veteran's October 1996 claims for service connection were 
denied in part and granted in part by the June 1997 rating 
decision.  The veteran disagreed with the RO's decision as to 
the issues listed on the face sheet of this decision, and 
timely appealed.

In October 2000, the Board remanded the case to allow the 
veteran to reschedule a hearing before a Veterans Law Judge 
(VLJ).  In an April 2003 note to the record, the RO indicated 
that a "statement" was received from the veteran indicating 
he wished to withdraw his request for a hearing.

In a June 2003 decision, the Board remanded the case for 
further procedural and evidentiary development.

During the pendency of the claim, the veteran has apparently 
changed residence.  The Appeals Management Center has 
jurisdiction over the claims at this stage.

Issue not on appeal

As indicated above, the veteran indicated he disagreed with 
the issues stated on the face sheet of this decision in his 
June 1998 notice of disagreement (NOD).  The RO and the 
veteran's representative both addressed the issue of 
entitlement to service connection for a urinary tract 
infection, which was listed as issue number 20 in the June 
1997 rating decision.  However, the veteran did not indicate 
on the NOD that he was disagreeing with issue number 20.  
Thus, the issue of entitlement to service connection for a 
urinary tract infection is not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

In passing, the Board notes that the issue of a urinary tract 
infection was raised in the earlier July 1993 claim and 
denied in the March 1994 rating decision.  For the reasons 
stated immediately below, the issue is more properly an issue 
of new and material evidence.

Clarification of issues on appeal

During the pendency of this case, the legal landscape has 
changed.  As indicated on the face sheet of this decision, 
some of the issues should be characterized as service 
connection claims requiring the submission of new and 
material evidence.  This characterization changes the notice 
requirements under the VCAA and, as stated in the Remand 
section below, requires the new and material evidence claims 
to be remanded.  

As indicated in the Introduction, the veteran submitted a 
claim for service connection for fatigue, sleeplessness, 
joint pain or locking, head pains, memory loss, and a 
psychological condition manifested by mood swings which were 
denied by the RO in a March 1994 rating decision.  That 
rating decision was not appealed.  Thus, it is final.  See 
38 C.F.R. § 20.1103 (2007).


Subsequent to the March 1994 rating decision, VA regulations 
codified in 38 C.F.R. § 3.317, regarding compensation for 
Persian Gulf veterans who have certain disabilities due to 
undiagnosed illnesses, became effective February 3, 1995.  
See 60 Fed.Reg. 6665 (1995).  Generally, when a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to an appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Marcoux 
v. Brown, 9 Vet.App. 289 (1996); Karnas v. Derwinski, 1 
Vet.App. 308 (1991).  But in this case, the rating decision 
regarding the veteran's claims at issue was decided prior to 
the effective date of 38 C.F.R. § 3.317, and is a final 
decision.  Thus, in order for § 3.317 to apply in this case, 
the claims must be reopened.

The Board notes that the issues claimed by the veteran in his 
October 1996 claim are for service connection for fatigue, 
pain and locking in joints, memory loss, mood swings, 
migraine headaches, and sleeplessness.  Those are identical 
to the claims denied in the final March 1994 rating decision 
and thus they require new and material evidence to be 
reopened.  The fact that there was a new theory for service 
connection for those disorders after the enactment of § 3.317 
does not mean that the veteran does not have to submit new 
and material evidence to support his October 1996 claims.  
 
In Schroeder v. West, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) concluded that a 
"claim" should be defined broadly as an application for 
benefits for a current disability.  See Schroeder v. West, 
212 F.3d 1265, 1269 (Fed.Cir. 2000); see also Rodriguez v. 
West, 189 F.3d 1351, 1353 (Fed.Cir. 1999).  The Court applied 
this definition of a "claim" in Bingham v. Principi, 18 
Vet. App. 470, 474 (2004), holding that "direct and 
presumptive service connection are, by definition, two means 
(i.e., two theories) by which to reach the same end, namely 
service connection," and that it therefore "follows 
logically that the appellant, in seeking service connection . 
. . did not file two separate claims" but rather one claim.  
Id.  In Roebuck v. Nicholson, 20 Vet. App. 307 (2006), the 
Court held that although there may be multiple theories or 
means of establishing entitlement to a benefit for a 
disability, if the theories all pertain to the same benefit 
for the same disability, they constitute the same claim.  

In this case, the claims submitted for consideration under 
§ 3.317 are simply other claims for service connection under 
a different theory.  Accordingly, the March 1994 denial of 
the veteran's claims of entitlement to service connection for 
fatigue, pain and locking in joints, memory loss, mood 
swings, migraine headaches, and sleeplessness encompassed all 
theories of service connection including service connection 
under § 3.317, and  regardless of the fact that the veteran 
did not claim § 3.317 as a theory of entitlement until his 
October 1996 claim.  See Bingham, supra; Roebuck, supra.  
Thus, the Board will address the veteran's current service 
connection claims under § 3.317 as new and material evidence 
claims requiring submission of new and material evidence to 
reopen a final decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the veteran's claim for 
further procedural and evidentiary development.  
Specifically, the Board ordered VBA to comply with the 
Veteran's Claims Assistance Act of 2000 (VCAA); to obtain all 
private and VA medical and treatment records pertaining to 
the veteran's claims; and to schedule the veteran for 
appropriate medical examinations by specialists to determine 
whether any of the veteran's claimed conditions were 
attributable to a known clinical diagnosis.

The Board notes that the AMC sent the veteran notices 
regarding the duties of VA to assist and notify him pursuant 
to the VCAA in letters dated December 2003, October 2006, May 
2007 and October 2007.  However, as is addressed in the 
Remand section below, there is doubt whether the veteran 
received the notices sent.

The record establishes that the VA Medical Center (VAMC) in 
Brecksville, Ohio, attempted to notify the veteran that he 
had been scheduled for VA medical examinations on May 19, 
2004.  The note indicates that VAMC was unable to contact the 
veteran.  The attempt was confirmed in a May 21, 2004, letter 
to the veteran at an address different from the address 
contained in a November 1995 application for a worker's 
compensation claim submitted as evidence received by the 
Cleveland RO in June 1997, and that was different from an 
address used in a letter date April 2003 for which there is 
no evidence of record that the mailing was not received by 
the veteran.  Several articles of VA mail to the veteran in 
the record were returned as being unable to be delivered, 
including a May 2007 VCAA notice, an October 2007 VCAA 
notice, a March 2006 notice regarding Dingess v. Nicholson, 
19 Vet. App. 473 (2006), and a March 2008 correspondence from 
the Board.  It appears that the veteran has not received any 
correspondence since the Board's June 2003 remand.

The Board observes that although VBA is required to comply 
with remand orders, it is substantial compliance, not 
absolute compliance that is required.  See Dyment v. West, 13 
Vet.App. 141, 146-47 (1999) (holding that there was no 
Stegall violation when the examiner made the ultimate 
determination required by the Board's remand, because such 
determination "more that substantially complied with the 
Board's remand order").  In the April 2008 formal brief, the 
veteran's representative contends that VA failed to contact 
the veteran at the "most current address" of the veteran.  
The Board notes that the address provided is that address the 
veteran used in his July 1993 claim.  

The Board determines that AMC should make further attempts to 
contact the veteran, and to document those attempts in a 
clear and comprehensive manner in the record.  It appears 
that the veteran's address noted in the Remand Order below is 
the most recent address of record.

The Board also observes that the consequences of failing to 
report for a VA examination are outlined in 38 C.F.R. § 
3.655.  This section provides:

(a)  General. When entitlement or continued 
entitlement to a benefit cannot be established or 
confirmed without a current VA examination or 
reexamination and a claimant, without good cause, 
fails to report for such examination, or 
reexamination, action shall be taken in accordance 
with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization 
of the claimant, death of an immediate family 
member, etc. For purposes of this section, the 
terms "examination" and "reexamination" include 
periods of hospital observation when required by 
VA.

(b)  Original or reopened claim, or claim for 
increase. When a claimant fails to report for an 
examination scheduled in conjunction with an 
original compensation claim, the claim shall be 
rated based on the evidence of record. When the 
examination was scheduled in conjunction with any 
other original claim, a reopened claim for a 
benefit which was previously disallowed, or a claim 
for increase, the claim shall be denied.

Examples of "good cause" include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  See 38 C.F.R. § 3.655 (2007); 
see also Engelke v. Gober, 10 Vet. App. 396, 399 (1997); 
Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).

Additionally, the Court of Appeals for Veterans Claims has 
held that VA's duty to assist the veteran in developing the 
facts and evidence pertinent to a veteran's claim is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  It is the responsibility of veterans to cooperate 
with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  

Because the record does not show that the veteran had 
knowledge of the scheduled examinations or the VCAA notices 
as ordered by the Board's Remand Order, and because it is 
unclear from the record what steps were taken to determine 
the residence of the veteran so that he could receive the 
notice ordered, the Board remands the case for further 
development.

VCAA 

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

Duty to notify

As discussed in detail above, after the 1998 rating decision, 
the legal landscape has changed and requires that certain of 
the veteran's claims must be treated as requiring new and 
material evidence.  Additionally, during the pendency of this 
claim, the Court has required further evidence in claims 
seeking service connection through the submission of new and 
material evidence.  In Kent v. Nicholson, 20 Vet. App. 1 
(2006), the United States Court of Appeals for Veterans 
Claims (the Court) specifically addressed VCAA notice 
requirements in the context of a veteran's request to reopen 
a previously and finally denied claim.  The Court found that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim, and must provide 
notice that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were not found in the previous 
denial.  No notice which satisfies Kent has been provided by 
VA in this case.  Thus, the Board remands the claims for 
appropriate notice.

Duty to assist

The Board observes that in general, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate claims for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims. The law 
provides that the assistance provided by VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claims. An examination is deemed 
"necessary" if the record does not contain sufficient medical 
evidence for VA to make a decision on the claims. See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).

VA's statutory duty to assist a claimant in the development 
of a previously finally denied claim does not attach until 
the claim has been reopened based on the submission of new 
and material evidence.  Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate 
claims for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

Thus, VA has no duty to assist the veteran in developing his 
claims for service connection for fatigue, pain and locking 
in joints, memory loss, mood swings, migraine headaches, and 
sleeplessness, all to include as due to undiagnosed illness.  
However, as noted above, the veteran is entitled to notice 
what evidence is required to substantiate the claims for 
service connection for echoing in ears, loss of strength, 
numbness in hands and legs, vision deterioration, and 
residuals of an injury to right arm and neck, all to include 
as due to undiagnosed illness.

Accordingly, the case is REMANDED for the following action:

1.  VBA will make all reasonable attempts 
to locate the veteran and clearly document 
the steps taken to find the veteran in the 
veteran's VA claims folder.  VBA should 
specifically send notice to the veteran at 
[redacted], Ohio, [redacted].

2.  If VBA is successful in locating the 
veteran, he should be contacted in writing 
and provided competent notice under VCAA 
to include notice pursuant to Kent v. 
Nicholson for the claims of entitlement to 
service connection for fatigue, pain and 
locking in joints, memory loss, mood 
swings, migraine headaches, and 
sleeplessness, all to include as due to 
undiagnosed illness.

3.  VBA should schedule the veteran for 
medical examinations regarding the claims 
of echoing in ears, loss of strength, 
numbness in hands and legs, vision 
deterioration, and residuals of an injury 
to right arm and neck, all to include as 
due to undiagnosed illness.  The medical 
examination should be conducted by an 
appropriate medical practitioner who should 
opine as to the cause of the veteran's 
echoing in ears, loss of strength, numbness 
in hands and legs, vision deterioration, 
and residuals of an injury to right arm and 
neck.  If no such medical condition or 
cause can be identified, this should be 
specifically stated.  In any event, the 
examiner must specifically state whether or 
not an undiagnosed illness is the cause of 
any of the veteran's conditions which are 
identified.  Any appropriate diagnostic 
testing or specialist consultation, 
including psychological or psychiatric 
testing or consultation, should be 
undertaken, if deemed to be necessary by 
the examiner.  The report of the 
examinations should be associated with the 
veteran's VA claims folder.

4.  Following the completion of the 
foregoing development, and after 
undertaking any additional developmental 
action which it deems to be necessary, VBA 
should then readjudicate the veteran's 
claims of entitlement to service connection 
for echoing in ears, loss of strength, 
numbness in hands and legs, vision 
deterioration, and residuals of an injury 
to right arm and neck.  If the benefits 
sought on appeal remain denied, VBA should 
provide the veteran with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

